       Case 1:17-mj-00168-SAB Document 54 Filed 10/23/20 Page 1 of 2


 1
 2
 3
 4
 5
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No.: 1:17-mj-00168-SAB
12                     Plaintiff-Appellee,
                                                   ORDER DENYING DEFENDANT’S
13   vs.                                           EMERGENCY MOTION TO STAY SENTENCE
                                                   PENDING APPEAL
14   JOSE RAMIREZ,
15                    Defendant-Appellant.         (ECF No. 53)

16
17          On February 20, 2020, Defendant was sentenced on a probation violation to serve thirty
18   days of custody to be served intermittently on weekends and to self-surrender on March 20,
19   2020. (ECF Nos. 45, 46.) Defendant self-surrendered on March 20, 2020, and was directed to
20   return on March 27, 2020. (ECF No. 48 at 1.) He served his first weekend detention on March
21   27, 2020. (Id.) On April 3, 2020, at the stipulation of the parties, an order was filed modifying
22   the conditions of probation such that Defendant was not to serve any further weekends until
23   October 2, 2020. (ECF No. 49.) Defendant was ordered to self-surrender on October 2, 2020 to
24   begin serving his intermittent weekend sentence on consecutive weekends until he has served his
25   thirty days of confinement. (Id.)
26          On October 13, 2020, a stipulation was filed to modify the terms of probation to continue
27   the next self-surrender date to January 8, 2021. (ECF No. 50.) The Court denied the motion
28   finding that Defendant had been ordered to self-surrender on October 2, 2020, and Defendant
       Case 1:17-mj-00168-SAB Document 54 Filed 10/23/20 Page 2 of 2


 1   was ordered to report on October 16, 2020 to continue serving his weekend detention. (ECF No.
 2   51.)
 3             On October 22, 2020, Defendant filed an appeal of the order denying the stipulation and
 4   an emergency motion to stay his sentence pending appeal. (ECF No. 53.) On April 20, 2020,
 5   Defendant was ordered to self-surrender on October 2, 2020. (ECF No. 49.) On October 16,
 6   2020, Defendant was ordered to report and continue serving his intermittent weekend detention.
 7   (ECF No. 51.) To the extent that Defendant is seeking to stay the order to report on October 2,
 8   2020, the Court finds that any such request is untimely.
 9             Here, Defendant has already commenced serving his weekend sentence and has served
10   approximately half of the 30 day sentence that has been imposed: one weekend in March 2020,
11   and three weekends since October 2, 2020. Defendant’s motion to stay his sentence was denied
12   because he has not shown that any conditions have changed since he began reserving his
13   sentence on October 2, 2020, and as the Court noted in the October 16, 2020 order, the number
14   of COVID-19 cases had been declining and it was probable that the situation would be worse in
15   January 2021 when Defendant was seeking to serve his sentence.
16             The Court denies Defendant’s motion for an emergency stay of Defendant’s sentence
17   pending direct appeal to the district judge of the order denying the stipulation to modify the
18   terms of probation.
19
20   IT IS SO ORDERED.
21   Dated:      October 23, 2020
22                                                      UNITED STATES MAGISTRATE JUDGE

23
24
25
26
27
28


     Ramirez
